 1                                                                Hon. Richard A. Jones
 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 6

 7   UNITED STATES OF AMERICA,
                                                   No. CR19-035RAJ
 8                        Plaintiff,

 9          v.                                     ORDER ON DEFENDANT
                                                   STARTZMAN’S MOTION
10   NICHOLAS STARTZMAN,                           FOR LEAVE TO TRAVEL
                                                   TO EASTERN WASHINGTON
11                        Defendant.

12

13         THE COURT, having considered Defendant Nicholas Startzman’s
14   Unopposed Motion for Permission to Travel to Eastern Washington, the files and
15   pleadings herein, and the non-opposition by the Government and U.S. Probation and
16   Pretrial Services, makes the following findings:
17         Based upon the reasons set forth therein, Defendant Nicholas Startzman’s

18   Unopposed Motion for Permission to Travel to Eastern Washington (Dkt. #88) is

19   GRANTED. Defendant Nicholas Startzman is hereby given permission to travel on
     September 12, 2019, from the Western District of Washington to Ephrata,
20
     Washington, to the specific addresses provided to the Government and U.S.
21
     Probation, and return to the Western District of Washington on September 15, 2019,
22
     no later than 11:59 p.m.
23
         DATED this 6th day of September, 2019.
24

25

26
                                                        A
                                                        The Honorable Richard A. Jones
                                                        United States District Judge


      ORDER ON DEFENDANT STARTZMAN’S
      MOTION FOR LEAVE TO TRAVEL - 1
